Per Curiam.—
is not necessary, in this case, that a decision shouldIt be pronounced on the question raised as to a supposed incongruity between the 4th and 29th sections of the act of 13th June, 1836, relating to executions in the case of female defendants. It is a familiar rule, in the construction a statute, that effect shall be given to every part of its provisions, if possible, without doing violence to its language, so that the whole may stand, and have a practical and sensible operation. The 4th section is express, that “ every defendant” may have a stay of execution for thirty days, on entering security in the nature of special bail. Whether the defendant, a female, could be surrendered, in consequence of the provisions of the 29th section of the act, it is unnecessary to determine at this time, because, if the security, in the nature of special bail, in such a case, be a nullity, it is clear, that execution against her estate, real and personal, may issue within the thirty days, to be superseded only by entering surety, within that time, for the general stay of execution, which is absolute, for the debt; while, if the provision for entering security, in the nature of special bail, for a stay of thirty days, be applicable to the case of a female defendant, then that security, not having been entered here, according to the rule of *113court, the fieri facias has rightly issued. Nor do we determine, whether the 29th section of the act applies simply to “ arrest” on an original or final process, or includes the right to surrender on a bailpiece, if security in the nature of special bail for the thirty days’ stay has been entered. A female defendant, however, has the right to the general stay of execution designated by the 3d section, on entering, within the thirty days, the security designated in the 4th section, whether execution has issued or not. If this security is entered after a fieri facias, but before the thirty days have elapsed, the plaintiff is entitled to costs of the execution.
Rule discharged.